Citation Nr: 9909859	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, with associated headaches, dizziness and stomach 
complaints, currently evaluated as 10 percent disabling to 
include a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
September 1945.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the appellant's claim 
for an increased rating for his psychiatric disability and 
for a total rating.  The Board remanded the case to the RO 
for additional development in January 1997; the RO has now 
returned the case to the Board for appellate review.


REMAND

As previously noted in the January 1997 Board remand, the 
appellant had requested a Board hearing on his March 1994 VA 
Form 9, Appeal to the Board.  Then, in a July 1995 letter, 
the RO informed appellant that a Travel Board hearing 
provided by videoconferencing was scheduled for August 1, 
1995 and that he should return an attached form to indicate 
his acceptance of a Board hearing provided by 
videoconferencing (See 38 C.F.R. § 20.700(e)).  In the 
alternative, he was to indicate whether he wanted an "in-
person" Board hearing instead or if he wished to withdraw 
his request for a hearing and have the appeal considered on 
the evidence of record.  However, appellant did not respond 
to that RO letter (and failed to report for the Board 
videoconference hearing).  A lack of response by the 
appellant by July 28, 1995 was supposed to have resulted in 
the cancellation of the videoconference hearing and placement 
of the appellant on the Travel Board list.  This did not 
happen and the January 1997 Board remand directed the RO to 
query the appellant about his hearing request in order to 
satisfy procedural due process concerns. 

As noted by the appellant's representative in his July 1998 
letter to the RO, every action had not been taken to fulfill 
the directives of the Board's remand.  See Stegall v. West, 
11 Vet. App. 284 (1998).  After his claim was again denied, 
the appellant was never asked about whether or not he still 
wanted a hearing before the Board, as directed by the January 
1997 Board remand.  Furthermore, the RO did not obtain VA 
mental health clinic records dated after November 1994.  

In July 1998, the RO issued a rating decision in which the 
appellant was granted special monthly pension benefits based 
on the need for regular aid and attendance, due to non-
service connected cancer.  This decision was based on a 
letter from a treating physician of the appellant dated in 
June 1998.  In that letter, the physician stated that the 
appellant was in end-stage metastatic cancer disease; that he 
was incapable of dressing or undressing himself; that he 
required the use of a wheelchair and rarely traveled away 
from home; and that he had to leave his door unlocked so that 
hospice care workers could enter to care for him.  His 
prognosis was noted to be poor.  Subsequent thereto, the RO 
sent a letter to the appellant informing him that he would be 
scheduled for an examination at a VA medical facility in the 
near future.  The appellant did not appear for this 
examination.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim to reopen 
or a claim for a benefit previously denied, "the claim shall 
be denied."  38 C.F.R. § 3.655.  While 38 C.F.R. § 3.655 
provides that a claimant's failure to report for an 
examination requires either a decision based on the evidence 
of record or denial of the claim, the Court has held that the 
burden is on the Secretary to show that the appellant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b)), or "good cause" 
(see 38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

However, it is apparent from the evidence in the claims file 
that the appellant has a life-threatening illness that 
requires him to depend on hospice care for all of his needs.  
It therefore appears that this particular veteran might need 
assistance or consideration for his physical inability to 
travel from his residence to the RO.  The VA has a statutory 
obligation to assist veterans in the development of their 
claims; since the duty to assist incarcerated veterans 
requires the VA to tailor its assistance to meet the peculiar 
circumstances of confinement, surely the duty to assist 
terminally ill veterans would require consideration of the 
peculiar circumstances of a diagnosis of end-stage metastatic 
cancer.  38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  Although in the Bolton case the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination in the correctional facility, the record 
contained neither information concerning the efforts expended 
by the RO in that regard, nor any explanation as to why a 
psychiatrist employed by the VA was not directed to perform 
the examination.  Id.  Likewise, there is no documentation in 
the record in this case that sending a psychiatrist to the 
appellant was ever considered by the RO, or that the RO 
considered that the appellant had good cause or adequate 
reason to fail to report for the scheduled examination.

As previously noted, the VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  This includes the 
duty to obtain VA examinations which are an adequate basis 
upon which to determine entitlement to the benefits sought.  
The duty to assist also includes obtaining medical records 
where indicated by the facts and circumstances of the case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should obtain the appellant's 
VA psychiatric treatment records dated 
after November 1994.

2.  The RO should attempt to arrange for 
a psychiatrist to examine the appellant 
at his home to determine the severity and 
extent of his somatoform disorder.  Based 
upon the review of the claims file and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for EACH of the years from 1993 to the 
present, if possible.  It is imperative 
that the examiner also provide a 
explanation of the GAF score for purposes 
of due process under Thurber v. Brown, 5 
Vet. App. 119 (1993).  Care should be 
taken to ensure that the appellant 
receives proper and timely notice of the 
scheduling of any examination.  The RO 
should document all its efforts taken to 
obtain an examination of the appellant, 
as per Bolton, 8 Vet. App. 185, and Dr. 
Hernandez and the appellant's 
representative should be consulted as to 
the appellant's capacity to undergo a 
psychiatric examination.  If any of the 
instructions, e.g., availability of the 
claims file to the examiner, cannot be 
accomplished, the RO should document the 
reasons in the claims file.  

3.  If the examination cannot be 
conducted due to the appellant's physical 
or medical condition, then a VA 
psychiatrist should review the evidence 
of record to determine the severity of 
the appellant's disability as directed in 
the previous paragraph, including GAF, to 
the extent possible.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination/review report.  If the report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned to the 
examiner/reviewer for corrective action.  
38 C.F.R. § 4.2. "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the basis of all the evidence of 
record.

6.  If the claim is not granted the 
appellant and his representative should 
be contacted to ascertain whether a 
Travel Board hearing is desired.  If so, 
the RO should undertake the appropriate 
scheduling action.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  Consideration of 
38 C.F.R. § 3.321(b) should be evidenced by this 
readjudication.  It is requested that this statement 
specifically set forth the reasons and bases for the 
decision.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  

Particularly in view of the medical condition of the 
appellant and the two years that have passed since the last 
Board remand, this claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


